DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8 in the reply filed on 6/15/2022 is acknowledged.  The traversal is on the ground(s) that the claims are directed to appropriate categories, that there is a technical relationship among the three groups of inventions involving the same or corresponding special technical features, and that there is no serious burden to examine all the groups.  This is not found persuasive because the groups lack a special technical feature because the common technical feature among the groups, namely the use of forward osmosis and reverse osmosis in particular arrangements, are anticipated or at minimum obvious over the prior art as set forth below.  The broadest reasonable interpretation of the common technical feature i.e. the common features required or analogous through all groups is the use of RO upstream of FO, where FO is fed the retentate from the RO; this is anticipated or obvious over Hancock ‘656 as set forth in the action dated 4/22/2022 but, regardless, would also be anticipated or obvious over Hancock ‘716 as discussed in the art rejections below.  Examiner notes that the recitation of alcohol streams as feed, or ABV values, do not limit the system claims as they are directed to the intended use of, or material worked upon by, the claimed systems.  As such, the claims lack unity of invention and the restriction as previously set forth is maintained.  Rejoinder will be considered before allowance if appropriate.
Regarding the question of burden as discussed in MPEP 803, MPEP 801 and MPEP 823 make clear that such discussion is limited to applications filed under 35 U.S.C. 111(a).  The instant application is a National Stage application filed under 35 U.S.C. 371 and is governed by the Unity of Invention standard in accordance with the Patent Cooperation Treaty, and discussed more fully in MPEP 1800, specifically 1893.03(d).  The groups lack Unity for the reasons discussed above and the restriction is therefore maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim requires that a stream (the alcoholic beverage with the second AVB percentage) contacts the FO membrane in the FO subcomponent, and through such contact water is separated from the stream.  As best understood, these limitations are already inherently required by claim 1, to which claim 8 ultimately depends.  Claim 1 requires that the stream (the beverage with the second AVB) is input into the FO subcomponent, and that by the process of forward osmosis, this produces a third ABV beverage which has a higher ABV (i.e. a lower water content).  As such, claim 1 already requires that forward osmosis occurs (which requires the presence of an FO membrane, as best understood) and already requires that this forward osmosis removes water from the input stream.  Claim 8 therefore is not further limiting as currently understood.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hancock et al (US PGPub 2014/0224716 A1).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  See further MPEP 2115; the material worked upon by a system or apparatus does not impart patentability to the claims.  In the instant case, whether a membrane system is used to treat an alcoholic beverage is drawn to the intended use, or describes the materials worked upon by the system, and does not distinguish structurally.
With respect to claim 1, Hancock teaches embodiments of separation processes with membrane systems [Abs] including embodiments [0059-0061, Fig. 5] in which a feed stream is directed through a suitable fluid line to a first reverse osmosis subcomponent (516), and the retentate of this subcomponent (which will have a higher concentration by way of the RO permeation) is directed to a forward osmosis subcomponent (512) for further concentration (or further product water recovery).  The FO includes a draw solution loop which, by way of drawing water from the RO retentate, produces a dilute draw solution which is directed to a separation/recycling system (530), in which water is removed and the draw solution is re-concentrated for return to the FO unit.  The structure of the unit (530) is not described explicitly with respect to this embodiment [0061] but refers to “types previously described,” and in recitation of previous embodiments Hancock teaches that equivalent separation/recycling systems may take various forms e.g. thermal recovery processes, or further reverse osmosis modules [0050].
As such, Hancock positively teaches by way of reference, or at minimum suggests, the use of a reverse osmosis system interconnected with the FO subcomponent to process the spent draw solution and produce a fresh draw solution therefrom.  As such, given the broadest reasonable interpretation, Hancock anticipates or at minimum renders obvious the claimed system.  Whether such system is used to treat an alcoholic beverage e.g. to increase ABV, as discussed above, does not distinguish structurally.

    PNG
    media_image1.png
    727
    527
    media_image1.png
    Greyscale
 
With respect to claim 2, as above the system (530) produces fresh draw solution by dewatering the dilute, spent draw solution, further producing a purified water stream (532B).
With respect to claims 3-5, such limitations regarding the ABV produced by the system are drawn to the intended use, or describe properties of the material worked upon by the system, and do not distinguish structurally.
With respect to claim 6, as above Hancock teaches recycling the re-concentrated draw solution to the FO subcomponent.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al in view of Yonekawa (JP 2013-150954 A).
	A machine translation of Yonekawa is provided with this action.
	With respect to claim 7, Hancock teaches as above, and teaches that the first RO i.e. the reverse osmosis subcomponent may remove water from the feed e.g. as potable water (532A) and that this may be sent for further processing or otherwise discarded [0060].  Hancock is silent to the specific use of a tank i.e. a purge tank to collect such a stream.
	However, tanks are well known structures for storing volumes of liquid in the art and would have been obvious to include to facilitate collection of e.g. potable water in a system such as Hancock’s.  Additionally, see further Yonekawa, which teaches an RO system for desalination [0001-0002] and provides a tank to store the RO permeate [0007] with provisions that the permeate may be returned to the RO to flow backwards through the membrane during certain phases to allow for cleaning of the membrane [0008].  As such, it further would have been obvious to one of ordinary skill in the art to include a tank in Hancock’s taught system to store RO permeate in order to gain the benefit of allowing for cleaning of the RO membrane using a portion of the permeate, as suggested by Yonekawa.
	With respect to claim 8, see the rejections above.  The FO subcomponent comprises an FO membrane which contacts the RO retentate stream and, in normal operation, would remove water from such stream by the process of forward osmosis i.e. to produce a further concentrated stream and a dilute draw stream. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 17/637,699 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims by reciting substantially the same system elements (and even the same intended use i.e. specific ABV values) with narrower limitations regarding the FO process.  The claims correspond according to the same number i.e. claim 1 to claim 1, claim 3 to claim 3, etc.  The reference claim 2 differs from instant claim 2, but the limitations of instant claim 2 are nevertheless anticipated or at minimum obvious over reference claim 6 as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777